Citation Nr: 1137519	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a low back disorder prior to June 27, 2009.

2.  Entitlement to an increased rating in excess of 20 percent for a low back disorder from June 27, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had service in the National Guard from October 1984 to September 1985, including a period of Active Duty for Training from August 19, 1985 to September 20, 1985.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in November 2006 and July 2009 of the Department of Veteran's Affairs (VA) Regional Offices (RO).

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in June 2008. A transcript is of record. 

This case was previously before the Board in August 2008 and was remanded for additional development.  The RO has complied with the remand directives.  

During the pendency of the appeal, a July 2009 rating decision granted the Veteran a rating of 20 percent for his low back disorder, effective June 27, 2009.  Inasmuch as a rating higher than 20 percent for a low back disorder is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

After the current appeal was certified to the Board, the Veteran submitted additional medical evidence, specifically an October 2010 radiology report, which he claims is relevant to his current appeal. 

This evidence was received after certification of the appeal to the Board and has not been reviewed by the RO; nor with waiver of initial RO consideration from the Veteran or his accredited representative. The law requires that evidence must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant. 38 C.F.R. §§ 19.37, 20.1304 (2010). 

In August 2011, the Veteran informed that Board that he did not waive RO review of the additional evidence.  Thus, a remand is necessary to have the RO review this evidence and, if the claim remains denied, include such evidence in a SSOC. Id.

Accordingly, the case is REMANDED for the following action:

After completion of any additional development of the evidence that the agency of original jurisdiction may deem necessary, the RO/AMC must review the record and readjudicate the claim, including a review of the October 2010 radiology report, received by the Board in November 2010. If the benefit sought remains denied, the Veteran and his representative should be issued an appropriate SSOC that addresses all evidence received after the July 2009 SSOC, and afforded an opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


